NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Replacement drawing sheets for Figures 1, 6b, 8, and 9 were received on 22 March 2021 and have been approved by the Office. The drawing objections have been obviated in view of the amended drawings filed on 22 March 2021.
	The specification objections have been obviated in view of the Applicant’s amendments filed 22 March 2021.
	The claim objections have been obviated in view of the Applicant’s amendments filed 22 March 2021.
The rejections of claim 20-23 and 29 under 35 U.S.C. 112(a) have been obviated in view of Applicant's amendments filed 22 March 2021 and have been withdrawn.
The rejections of claims 1-4, 9-24, and 26-29 under 35 U.S.C. 112(b) have been obviated in view of Applicant’s amendments filed 22 March 2021 and have been with withdrawn.
Claims 5-8, 24-27, and 29 have been canceled.
Claims 1-4, 9-23, and 28 are allowed. See below.

Response to Arguments
Applicant’s arguments, filed 22 March 2021, have been fully considered and are persuasive.  The rejections of claims 1-4, 9-24, and 26-29 has been withdrawn. 

REASONS FOR ALLOWANCE
Claims 1-4, 9-23, and 28 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose all of the structural and functional limitations, further in view of the monolithic body of the fit adjustment mechanism.

The closest prior art of record includes Robards, Jr. et al. (US 4,846,461, hereinafter Robards).
Regarding independent claim 1, Robards teaches a foot support assembly for an exercise machine, the foot support assembly (foot pedal 12) comprising: a footplate (foot pedal 94) coupled to a frame of the exercise machine (Fig. 1); a strap (strap 98) coupled to the footplate, the strap and footplate collectively defining an opening for receiving a user's foot (Fig. 9); a lock member (lever) operatively coupled to the strap, whereby pressing the lock member decouples the lock member from the strap to enable enlargement of the opening (Figs. 10, 11A & 11B. Col. 6, lines 42-48); and a housing (U-shaped bar 116) fixed to the footplate and having a length, a majority portion of which extends below the footplate, wherein the housing comprises a housing opening through which the strap enters the housing, wherein the lock member is pivotally coupled to the housing at a first longitudinal location of the housing proximate to the housing opening, and wherein the housing further includes a strap deflector (cylindrical shaft and sleeve 104, 106), … the strap deflector configured to route a free end of the strap back toward the housing opening (Fig. 9).


Regarding independent claim 20, Robards teaches a foot support assembly for an exercise machine, the foot support assembly (foot pedal 12) comprising: a footplate (foot pedal 94) configured to be coupled to a frame of the exercise machine for supporting a user's foot during exercise (Fig. 1); a strap (strap 98) coupled to the footplate and configured to resist separation of the user's foot from the footplate, the strap defining an opening for receiving the user's foot (Fig. 1); and a fit adjustment mechanism operatively coupled to the strap for adjusting a size of the opening, wherein the fit adjustment mechanism comprises … an engagement portion (knurled shaft 112) configured to engage the strap to resist movement of the strap (Col. 6, line 49-Col. 7, line 3), a lever (lever 120) configured to actuate the engagement portion toward and away from the strap, and a spring (spring 122) that biases the engagement portion toward the strap, the fit adjustment mechanism being configured for single-hand operation whereby pressing the lever of the fit adjustment mechanism unlocks the fit adjustment mechanism enabling enlargement of the opening (Figs. 10, 11A & 11B. Col. 6, lines 42-48.).
Robards does not teach wherein the fit adjustment mechanism comprises a monolithic body including an engagement portion, a lever, and a spring.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297.  The examiner can normally be reached on Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784